          19-12417-mew               Doc 54       Filed 08/16/19       Entered 08/16/19 16:59:37                    Main Document
                                                                      Pg 1 of 2



   Debtor       HVI Cat Canyon, Inc.                                                      EIN        XX-XXXXXXX
                Name




                                                                                          Date case filed for chapter 11   7/25/19
   United States Bankruptcy Court        Southern District of New York

   Case number:        19-12417                                                           Date case converted to chapter N/A




 Official Form 309F (For Corporations or Partnerships)
 Notice of Chapter 11 Bankruptcy Case                                                                                                       12/17

 For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has been
 entered.
 This notice has important information about the case for creditors, debtor, and trustees, including information about the
 meeting of creditors and deadlines. Read both pages carefully.
 The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to
 collect debts from the debtor or the debtor’s property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency,
 repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or
 otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney’s fees.
 Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from
 discharge may be required to file a complaint in the bankruptcy clerk’s office within the deadline specified in this notice. (See line 11 below
 for more information.)
 To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s office at the
 address listed below, through PACER (Public Access to Court Electronic Records at www.pacer.gov) or at https://dm.epiq11.com/HVI.

 The staff of the bankruptcy clerk’s office cannot give legal advice.

 Do not file this notice with any proof of claim or other filing in the case.


  1.     Debtor’s full name       HVI Cat Canyon, Inc.

  2.     All other names used in the last 8 years

  AKA’s:
  Greka Oil & Gas
  Greka
  Greka California




  3.     Address    630 Fifth Avenue, Suite 2410 New York, New York 10111

  4.     Debtor’s attorneys

       Michael L. Moskowitz
       Weltman & Moskowitz, LLP
       270 Madison Avenue
       Suite 1400
       New York, NY 10016-0601
       (212) 684-7800
       Fax : (212)684-7995




Official Form 309F (For Corporations or Partnerships)Notice of Chapter 11 Bankruptcy Case                                                 Page 1
        19-12417-mew               Doc 54             Filed 08/16/19       Entered 08/16/19 16:59:37                         Main Document
                                                                          Pg 2 of 2

  5.   Bankruptcy clerk’s office
       Documents in this case may be filed       United States Bankruptcy Court                                   Hours: 8:30am to 5:00 pm
       at this address.                          One Bowling Green
                                                 New York, NY 10004-1408                                         Contact phone: 212-668-2870
       You may inspect all records filed in
       this case at this office or online at
       www.pacer.gov or https://dm.epiq11.com/HVI.

  6.   Meeting of creditors                      October 1, 2019 at 2:30 p.m. (EST)                          Location: Office of the United States Trustee
       The debtor’s representative must                                                                                   United States Bankruptcy Court
       attend the meeting to be questioned       The meeting may be continued or adjourned to a                           One Bowling Green
       under oath.                               later date. If so, the date will be on the court docket.                 Room 511, Fifth Floor
                                                                                                                          New York, New York 10004
       Creditors may attend, but are not
       required to do so.
  7.   Proof of claim deadline               Deadline for filing proof of claim: Not yet set. If a deadline is set, the court will send you
                                             another notice.

                                             A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be obtained
                                             at www.uscourts.gov or any bankruptcy clerk’s office.

                                             Your claim will be allowed in the amount scheduled unless:

                                                       your claim is designated as disputed, contingent, or unliquidated;
                                                       you file a proof of claim in a different amount; or
                                                       you receive another notice.
                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must
                                             file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You may
                                             file a proof of claim even if your claim is scheduled.

                                             You may review the schedules at the bankruptcy clerk’s office or online at www.pacer.gov or
                                             https://dm.epiq11.com/HVI.

                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof
                                             of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                             For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                             including the right to a jury trial.

  8.   Exception to discharge              If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
       Deadline                            proceeding by filing a complaint by the deadline stated below.
       The bankruptcy clerk’s office
       must receive a complaint and          Deadline for filing the complaint:             November 30, 2019
       any required filing fee by the
       following deadline.

  9.   Creditors with a foreign              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
       address                               extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.

 10.   Filing a Chapter 11                   Chapter 11 allows debtor to reorganize or liquidate according to a plan. A plan is not effective unless the court
       bankruptcy case                       confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan, and you
                                             may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation hearing,
                                             and you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee is
                                             serving, the debtor will remain in possession of the property and may continue to operate its business.

 11.   Discharge of debts                    Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your debt.
                                             See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the debtor
                                             except as provided in the plan. If you want to have a particular debt owed to you excepted from the discharge
                                             and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and paying the filing
                                             fee in the bankruptcy clerk’s office by the deadline.

For additional information and inquires about this case, please visit https://dm.epiq11.com/HVI or call the numbers listed below.
U.S. & Canada based parties should use the toll free number below. International parties should use the non-U.S. number below.
Toll Free U.S. #: 855-424-1295
Non U.S. #: 503-520-4436



Official Form 309F (For Corporations or Partnerships)Notice of Chapter 11 Bankruptcy Case                                                            Page 2
